ACCEPTED
                                                                              03-14-00738-CV
                                                                                     4280982
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         2/25/2015 2:20:25 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                         03-14-00738-CV

                     In the Court of Appeals                  FILED IN
                                                       3rd COURT OF APPEALS
             For the Third District of Texas at Austin     AUSTIN, TEXAS
                                                       2/25/2015 2:20:25 PM
                                                         JEFFREY D. KYLE
           Elness, Swenson, Graham Architects,     Inc.,       Clerk
                               Appellant,

                                v.

   RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP,
        and RLJ Lodging Fund II Acquisitions, LLC,
                             Appellees.


                       On Appeal from the
       200th Judicial District Court of Travis County, Texas
                 Cause Number: D-1-GN-002325
       The Honorable Stephen Yelenosky, Presiding Judge


      APPELLANT’S UNOPPOSED FIRST MOTION
    TO EXTEND TIME TO FILE APPELLANT’S BRIEF


Gregory N. Ziegler                         Weston M. Davis
Texas Bar No. 00791985                     Texas Bar No. 24065126
Steven R. Baggett
Texas Bar No. 01510680

                    MACDONALD DEVIN, PC
                    3800 Renaissance Tower
                        1201 Elm Street
                      Dallas, Texas 75270
                    214.744.3300 Telephone
                    214.747.0942 Facsimile

                    Attorneys for Appellant



                                 1
                      IDENTITY OF PARTIES AND COUNSEL

Defendant/Appellant

      Elness, Swenson, Graham Architects, Inc.


Counsel for Defendant/Appellant

      Gregory N. Ziegler
      Texas Bar No. 00791985
      Steven R. Baggett
      Texas Bar No. 01510680
      Weston M. Davis
      Texas Bar No. 24065126
      MACDONALD DEVIN, PC
      1201 Elm Street
      3800 Renaissance Tower
      Dallas, Texas 75270
      214.744.3300 Telephone
      214.747.0942 Facsimile


Counsel for Plaintiff/Appellee

      RLJ II-C Austin Air, LP, RLJ II-C Austin Air Lessee, LP, and RLJ Lodging
      Fund II Acquisitions, LLC
             represented by
      Benton T. Wheatley
      Tracy L. McCreight
      Jessica C. Neufeld
      MUNSCH HARDT KOPF & HARR, P.C.
      401 Congress Ave, Suite 3050
      Austin, Texas 78701
      512.391.6100 Telephone
      512.391.6149 Facsimile




                                       2
TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Tex. R. App. P. 10.5(b) and 38.6(d), the Appellant, Elness,

Swenson, Graham Architects, Inc. (“ESG”), files this Unopposed First Motion to

Extend Time to File Appellant’s Brief. ESG’s opening brief is currently due on

March 11, 2015. Counsel for ESG requests a 30-day extension of time to file its

brief, making the brief due on April 10, 2015.         This is the first request for

extension of time to file the opening brief.

        In addition to the routine matters that counsel must attend to in daily

practice, counsel for ESG is preparing opening briefs for submission on March 11

and March 12, 2015 in the following Second and Fifth Court of Appeals matters:

   1.      Nexion Health at North Richland Hills, Inc. v. Stephanie Street-Larson,

           No. 02-15-00047-CV, in the Second Court of Appeals, Appellant’s

           Opening Brief due March 11, 2015; and

   2.      Nexion Health at Garland, Inc. v. Christine Townsend, No. 05-15-00153-

           CV, in the Fifth Court of Appeals, Appellant’s Opening Brief due March

           12, 2015.

        Counsel for ESG seeks this extension of time to be able to prepare a cogent

and succinct brief to aid this Court in its analysis of the issues presented. This

request is not sought for delay but so that justice may be done.




                                           3
      Counsel for ESG has conferred with Michael W. Huddleston, counsel for the

Defendant/Appellee, and he has indicated that his client does not oppose this

motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                              PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion to Extend Time to File Appellant’s Brief and extend the

deadline for filing the Appellant’s Brief up to and including April 10, 2015. ESG

requests all other relief to which it may be entitled.




                                           4
                                           Respectfully submitted,

                                           By: /s/ Weston M. Davis
                                           Gregory N. Ziegler
                                           Texas Bar No. 00791985
                                           GZiegler@MacdonaldDevin.com
                                           Steven R. Baggett
                                           Texas Bar No. 01510680
                                           GZiegler@MacdonaldDevin.com
                                           Weston M. Davis
                                           Texas Bar No. 24065126
                                           WDavis@MacdonaldDevin.com

                                           MACDONALD DEVIN, PC
                                           1201 Elm Street
                                           3800 Renaissance Tower
                                           Dallas, Texas 75270
                                           214.744.3300 telephone
                                           214.747.0942 facsimile

                                           Attorneys for Appellant
                                           Elness, Swenson, Graham
                                           Architects, Inc.


                          CERTIFICATE OF SERVICE

      The undersigned attorney certifies that a true and correct copy of the
foregoing Unopposed First Motion to Extend Time to File Appellant’s Brief was
served on all counsel of record in accordance with the Texas Rules of Appellate
Procedure via e-Filing, on February 25, 2014.

                                             /s/ Weston M. Davis
                                           Weston M. Davis




                                       5
                         CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that counsel of ESG conferred

with opposing counsel who indicated that his client does not oppose this motion.



                                              /s/ Weston M. Davis
                                            Weston M. Davis




                                        6